Name: Commission Regulation (EEC) No 3060/89 of 11 October 1989 amending the Annex to Regulation (EEC) No 569/88 laying down common detailed rules for verifying the use and/or destination of products from intervention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 10. 89 Official Journal of the European Communities No L 293/29 COMMISSION REGULATION (EEC) No 3060/89 of 11 October 1989 amending the Annex to Regulation (EEC) No 569/88 laying down common detailed rules for verifying the use and/or destination of products from intervention combined provisions of Articles 2a (9), as regards the invitation to tender, and 4 (4), as regards the sale at a fixed price, of Regulation (EEC) No 3143/85 mentioned above ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 569/88 (3), as last amended by Regulation (EEC) No 2993/89 (4), provides that when butter is consigned in the unaltered state and intended to be concentrated pursuant to Commission Regulation (EEC) No 3143/85 of 11 November 1985 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter (*), as last amended by Regulation (EEC) No 2690/89 (6), the date on which the butter was bought in must be entered in section 44 of the single administrative document or in the most suitable section of the document used ; whereas, following the latest amendment to Regulation (EEC) No 3143/85, the butter may also be sold by tender ; whereas Regulation (EEC) No 569/88 should be amended accordingly in order to define more clearly the date which must appear in the abovementioned documents ; whereas, to that end, that date should be determined in accordance with the HAS ADOPTED THIS REGULATION : Article 1 Point 2 of Chapter II, point 14 (a) of the Annex to Regulation (EEC) No 569/88 is hereby replaced by the following : *2. The date on the basis of which the period referred to in Article 4 (4) of Regulation (EEC) No 3143/85 is calculated either following the sale at a fixed price or following the invitation to tender Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p. 13 . (2) OJ No L 84, 29. 3 . 1989 , p. 1 . (') OJ No L 55, 1 . 3 . 1988, p, 1 . (4) OJ No L 287, 5. 10 . 1989, p. 5. O OJ No L 298, 12. 11 . 1985, p. 9 . (6) OJ No L 261 , 7. 9 . 1989, p. 6.